ELECTRONIC RECORD



COA # 14-13-01102-CR                             OFFFNSF: Obstruction or Retaliation

<;tyi F- IPMarcus Ashontav Christmas vThe State of Texas COUNTY: Fort Bend
                                                                    th
COA DISPOSITION: Affirmed                        TRIAL COURT: 434™ District Court


DATE: April 14. 2015   Publish: Yes              TC CASE #:12-DCR-059643




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: LeMarcus Ashontav Christmas vThe State of Texas

CCA#
                                                             vw-6- m v r
                                                 CCA Disposition:             _^ .
          APPELLAhJT^S                Petition
FOR DISCRETIONARY REVIEW IN CCA IS:              DATE        y^'/y
                                                 JUDGE:

DATE: _    Q?/uk'JOtf                            SIGNED:.                     PC:


JUDGE:     £,MLU
              (MSL      1                        PUBLISH:                     DNP:




                                                                                        MOTION FOR


                                                         FOR REHEARING IN CCA IS:

                                                         JUDGE:                     .

                                                                             ELECTRONIC RECORD